FILED
                            NOT FOR PUBLICATION                             OCT 17 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MARY A. GALINDO,                                 No. 10-55242

              Plaintiff - Appellant,             D.C. No. 2:09-CV-01460-AN

  v.
                                                 MEMORANDUM *
MICHAEL J. ASTRUE, Commissioner of
Social Security,

              Defendant - Appellee.



                   Appeal from the United States District Court
                       for the Central District of California
                   Arthur Nakazato, Magistrate Judge, Presiding

                           Submitted October 12, 2011 **
                               Pasadena, California

Before: PREGERSON and D.W. NELSON, Circuit Judges, and LYNN, District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Barbara M. G. Lynn, District Judge for the U.S.
District Court for Northern Texas, sitting by designation.
      Claimant Mary Galindo appeals from the judgment of United States

Magistrate Judge Arthur Nakazato of the Central District of California, affirming

the determination of the Administrative Law Judge (ALJ) that Claimant was not

disabled and, therefore, was ineligible for Title II disability insurance benefits. We

have jurisdiction pursuant to 28 U.S.C. § 1291 and 42 U.S.C. § 405(g).

      We review the decision of a district court (or, where, as here, the parties

have consented, the decision of a Magistrate Judge) denying benefits de novo. We

must independently determine whether the Commissioner's decision is (1) free of

legal error and (2) supported by substantial evidence. Smolen v. Chater, 80 F.3d
1273, 1279 (9th Cir. 1996) (citing Fair v. Bowen, 885 F.2d 597, 601 (9th Cir.

1989)).

      The ALJ’s finding that Galindo could perform light work with restrictions

was not erroneous and is supported by substantial evidence. The finding

appropriately accounted for Galindo’s physical and mental conditions. The ALJ

considered work restrictions determined by Galindo’s examining and treating

physicians, and the ALJ’s residual functional capacity finding is consistent with

the medical evidence. When the ALJ discredited a medical opinion from a treating

physician or discounted portions of Claimant’s testimony, the ALJ provided




                                           2
specific and legitimate reasons for doing so. Lester v. Chater, 81 F3d 821, 830

(9th Cir. 1995) (citing Murray v. Heckler, 722 F.2d 499, 502 (9th Cir.1983)).

      AFFIRMED.




                                         3